DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
In claim 5, lines 1-2, “comprised of at one material” should be changed to --comprised of at least one material-- or --comprised of a material--.  
In claim 10, line 6, it is suggested that “the second member” should be changed to --the second plate member--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for attaching the plate member to the fixture comprising…screws, bolts, clamps, or an adhesive” in claim 3; and “means for attaching the plate member to the wall comprising…screws, bolts, clamps, or an adhesive” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11, and 16-17 (wherein claim 8 inherits its rejection due to its dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from a diamond is encompassed by the recitation of “substantially diamond shaped”.
The term “approximately” in claim 7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from “equidistance” is encompassed by the recitation of “approximately equidistance”.
The term “approximately” in claim 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from “twice the depth” is encompassed by the recitation of “approximately twice the depth”.
The term "substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from a diamond is encompassed by the recitation of “substantially diamond shaped”.
Claim 17 recites the limitation "the first retaining member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the first retaining member introduced in claim 15.
Claim 17 recites the limitation "the second retaining member" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the second retaining member introduced in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 (as understood: 6) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 2011/0220221).
Regarding claim 1, Ball discloses in Figs. 1-19 (specifically the embodiment shown in Figs. 16-19) an apparatus for securing a fixture (comprising bracket 4 and/or faucet 6) extending from a wall 38 comprising a plate member 26 having a slot (comprising either of slots 154 or slot 150) formed therein proximate a center of the plate member 26 (wherein slots 154 are seen as being “proximate a center of the plate member” 26 because the recitation doesn’t require the location to be exactly at said center and allows for a subjective amount of variance), the slot adapted to receive a portion of the fixture adjacent to the wall 38 whereby the plate member 26 can be positioned intermediate the fixture and the wall 38 and frictionally engage the fixture and the wall 38 (as shown in Fig. 1).  
Regarding claim 2, Ball discloses in Figs. 1-19 that the fixture comprises a hose bib, sillcock or spigot 6.  
Regarding claim 3, Ball discloses in Figs. 1-19 means for attaching the plate member 26 to the fixture 6 (at least because the plate member 26 and fixture 6 are fastened to the common mounting bracket 4, as disclosed in paragraph 43) comprising at least one selected from the group consisting of screws, bolts, clamps, or an adhesive (specifically screws, as disclosed in paragraph 43), and wherein the fixture 6 comprises a plumbing fixture 6 attached to a pipe 18 and the plate member 26 can be attached to the fixture without disconnecting the fixture 6 from the pipe 18.  
Regarding claim 4, Ball discloses in Figs. 1-19 means for attaching the plate member 26 to the wall 38 (at least because the plate member 26 is screwed to the mounting bracket 4, which is screwed to the wall 38, as disclosed in paragraph 43) comprising at least one selected from the group consisting of screws, bolts, clamps, or an adhesive (specifically screws, as disclosed in paragraph 43).  
Regarding claim 5, Ball discloses in Figs. 1-19 that the plate member 26 is comprised of at one material selected from the group consisting of metal and plastic (paragraph 13).  
Regarding claim 6, Ball discloses in Figs. 1-19 that the plate member 26 is substantially diamond shaped (because “substantially diamond shaped” is subjective, and the rectangular shape disclosed by Ball is considered “substantially diamond shaped” with a rotation of 90o).
Claims 9, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagedes (US 2005/0247009).
Regarding claim 9, Vagedes discloses in Figs. 1-8 a kit for securing a fixture 12 extending from a wall 13 comprising a first plate member 22 having a slot (that receives the fixture 12) formed therein proximate a center of the plate member 22, the slot adapted to receive a portion of the fixture 12 adjacent to the wall 13 whereby the plate member 22 can be positioned intermediate the fixture 12 and the wall 13 and frictionally engage the fixture and the 0396/1US Page 16wall 13 (as shown in Fig. 2) and further comprising at least one opening formed in the first plate member 22 to receive a fastener therethrough to attach the plate member 22 to the wall 13 (paragraph 18).  
Regarding claim 13, Vagedes discloses in Figs. 1-8 that the fixture 12 comprises a hose bib, sillcock or spigot 12.  
Regarding claim 14, Vagedes discloses in Figs. 1-8 that there is a freeze-prevention cover 20 (alternative including trim ring 18 to which the cover 20 is rigidly fixed) for positioning over the fixture 12 adapted for attachment to the first plate member 26 (via trim ring 18 if the trim ring 18 isn’t considered a part of the cover).  
Regarding claim 18, Vagedes discloses in Figs. 1-8 a method of securing a fixture 12 extending from a wall 13 to minimize movement of the fixture 12 relative to the wall 13, comprising the steps of: (a) providing a fixture accessory comprising a plate member 22 having a slot (that receives the fixture 12) formed therein proximate a center of the plate member 22; (b) positioning the plate member 22 intermediate the fixture 12 and the wall 13 with a portion of the fixture 12 positioned within the slot (as shown in Fig. 2); (c) attaching the plate member 22 to the wall 13 (at least by the plate member 22 being buried underneath siding 14 on the wall 13); and (d) attaching the plate member 22 to the fixture 12 (at least by the plate member 22 being attached to the wall 13 and a flange on the fixture 12 being larger than the slot(s) in the plate member(s) such that fixture 12 is prevented from being pulled through the slot(s), and alternatively including the attachment of cover 20 to the plate member(s) such that the fixture 12 is limited from being pulled out from the enclosure formed by plate member(s) and the cover).  
Regarding claim 19, Vagedes discloses in Figs. 1-8 that the step of attaching the plate member 22 to the wall 13 comprises forming at least one opening in the plate member 22 and positioning a fastener through the at least one opening and into the wall 13 (paragraph 18), and further wherein the fixture 12 comprises a plumbing fixture 12 attached to a pipe 31 and the fixture 12 is not removed from the pipe 31.
Regarding claim 20, Vagedes discloses in Figs. 1-8 that the step of attaching a freeze-prevention cover 20 (alternative including trim ring 18 to which the cover 20 is rigidly fixed) to the plate member 12 (via trim ring 18 if the trim ring 18 isn’t considered a part of the cover).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 (alternatively: both; as understood: 6) is rejected under 35 U.S.C. 103 as being unpatentable over Sander (US D483,651) in view of Ball.
Regarding claim 1, Sander discloses in an apparatus for securing a fixture (faucet) comprising a plate member having a slot (comprising slot opening from the bottom center of the plate) formed therein proximate a center of the plate member.  
Sander lacks teaching the slot being adapted to receive a portion of a fixture extending from and adjacent to a wall whereby the plate member can be positioned intermediate the fixture and the wall and frictionally engage the fixture and the wall.
Ball teaches in Figs. 1-19 (specifically the embodiment shown in Figs. 16-19) an apparatus for securing a fixture (comprising bracket 4 and/or faucet 6) extending from a wall 38 comprising a plate member 26 having a slot (comprising either of slots 154 or slot 150) formed therein proximate a center of the plate member 26 (wherein slots 154 are seen as being “proximate a center of the plate member” 26 because the recitation doesn’t require the location to be exactly at said center and allows for a subjective amount of variance), the slot adapted to receive a portion of the fixture adjacent to the wall 38 whereby the plate member 26 can be positioned intermediate the fixture and the wall 38 and frictionally engage the fixture and the wall 38 (as shown in Fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the slot disclosed by Sander to receive a portion of a fixture extending from and adjacent to a wall whereby the plate member can be positioned intermediate the fixture and the wall and frictionally engage the fixture and the wall to make the fixture assembly more aesthetically pleasing because it can cover up the hole in the wall that the fixture and/or pipe extends through and/or gaps between the fixture and the wall, as Ball teaches (paragraph 12).
Regarding claim 6, Sander discloses that the plate member is substantially diamond shaped (because “substantially diamond shaped” is subjective, and the rectangular shape disclosed by Sander is considered “substantially diamond shaped” with a rotation of 90o).
Claims 6-8 (alternatively: 6; as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Sander and Ball as applied to claim 1 above, and further in view of Maiman (US 6,378,910).
Regarding claim 6, Sander discloses a plate member that is seen as being substantially diamond shaped, as previously discussed.  Alternatively, Maiman teaches in Figs. 3-6 a plate member 12 that is substantially diamond shaped.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the plate member in the combination of Sander and Ball to be substantially diamond shaped as Maiman teaches as an obvious change in shape to which the applicant hasn’t attributed criticality (MPEP 2144.04(IV)(B)).  Furthermore, the diamond shape saves material.  For example, Maiman only teaches two holes 14, 26 at opposite corners of the diamond-shaped plate member 12 to fasten the plate member 12 to the wall 30 rather than the four holes at the four corners of the rectangular-shaped plate member disclosed by Sander, so the volume of the plate member and the number of fasteners is minimized.
Regarding claim 7, Sander discloses openings, but lacks teaching their function, including that first and second openings are formed proximate opposite corners of the plate member and the slot is intermediate the first and second openings and approximately equidistance to the first and second openings, each of the first and second openings adapted to receive a fastener therethrough and into the wall whereby the plate member is attached to the wall.  
Maiman teaches in Figs. 3-6 that first and second openings 14, 26 are formed proximate opposite corners of the plate member 12 and the opening (analogous to the slots taught by the modification of Sander in view of Ball) is intermediate the first and second openings 14, 26 and approximately equidistance to the first and second openings 14, 26, each of the first and second openings 14, 26 adapted to receive a fastener therethrough and into the wall 30 whereby the plate member 12 is attached to the wall 30.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate member in the combination of Sander, Ball, and Maiman to have the openings for fixing the plate member to the wall consist of first and second openings formed in opposite corners of the plate member and equidistant from the intermediate slot, as Maiman teaches, because such a configuration saves materials.  For example, Maiman only teaches two holes 14, 26 at opposite corners of the diamond-shaped plate member 12 to fasten the plate member 12 to the wall 30 rather than the four holes at the four corners of the rectangular-shaped plate member disclosed by Sander, so the volume of the plate member and the number of fasteners is minimized.
Regarding claim 8, Sander discloses openings, but lacks teaching their function, including that third and fourth openings are formed in the plate member adapted to receive fasteners therethrough to attach the plate member to the fixture, and further wherein the plate member can be attached to a variety of fixtures.  
Maiman teaches in Figs. 3-6 that third and fourth openings (comprising either pairs of openings 16, 24 or 18, 22) are formed in the plate member 12 adapted to receive fasteners therethrough to attach the plate member 12 to the fixture 32, and further wherein the plate member 12 can be attached to a variety of fixtures 32, 132 (as shown by the different fixtures 32, 132 in Figs. 3-6, and disclosed in col. 2, line 62 – col. 7, line 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate member in the combination of Sander, Ball, and Maiman to have openings comprising third and fourth openings that receive fasteners to fix the fixture to the plate member, as Maiman teaches, to securely hold the fixture stationary relative to the wall, wherein relative movement could damage either the fixture or the wall.
Claims 10-11 (as understood: 11) are rejected under 35 U.S.C. 103 as being unpatentable over Vagedes in view of Schiedegger et al. (US 5,918,431).
Regarding claim 10, Vagedes discloses in Figs. 1-8 that there is a second plate member 28 identical to the first plate member 26, the second plate member 28 having at least one opening formed therein, the first plate member 26 adapted to be positioned on a first side of the fixture 12 and the second plate member 28 adapted to be positioned on an opposite side of the fixture 12 and moved into an overlapping orientation.  
Vagedes lacks teaching at least one opening of the first plate member is aligned with at least one opening of the second member whereby a fastener can be positioned therethrough to attach the first plate member to the second plate member.
Schiedegger teaches in Figs. 1-8 plate members 16a, 16b that each have at least one opening in between apertures 28 and bosses 30, and the at least one opening of the first plate member 16a is aligned with the at least one opening of the second member 16b whereby a fastener 31 can be positioned therethrough to attach the first plate member 16a to the second plate member 16b.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate members disclosed by Vagedes to have at least one overlapping opening so that a fastener can be positioned therethrough to attach the plate members together, as Schiedegger teaches, for redundancy in attaching the plate members together and with the wall and so that the overall assembly is more rigid.  Alternatively, the different fasteners for fastening the plate members together and the plate members to the wall separate can be negated by only a couple fasteners that simultaneously fasten the plate members together and to the wall.
Regarding claim 11, Vagedes discloses in Figs. 1-8 that each of the first plate member 26 and the second plate member 28 include a first section (comprising the portion(s) of the plate members that don’t overlap) and a second section (comprising the portion(s) of the plate members that overlaps a corresponding portion(s) on the other plate member), the first section having a depth approximately twice the depth of the second section (as shown by the overlapping section(s) on the top and bottom of the plate members 26, 28 in Fig. 4, and Fig. 6 showing the overlapped sections being flush with the rest of the nail flange 40, wherein “approximately” renders the recitation subjective).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vagedes in view of Belgard (US 4,456,027).
Regarding claim 15, Vagedes discloses a cover as previously discussed, but lacks first and second elongate cord members attached to the cover, and first and second retaining members adapted for attachment to the first plate member and engagement with the first and second elongate cord members, whereby the cover can be attached to the first plate member.  
Belgard teaches in Figs. 1-4 a kit comprising first and second elongate cord members 50, 52 attached to the cover 28, and first and second retaining members 22, 26 adapted for engagement with the first and second elongate cord members, whereby the cover can be attached to the first plate member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover disclosed by Vagedes to include two cord members that engage with two retaining members formed by the fixture (such that the cord members also attach to the first plate member because the fixture and cover in Vagedes is attached to the first plate member), as Belgard teaches, to provide additional/redundant retention of the cover disclosed by Vagedes to the rest of the kit/assembly.  Alternatively the retention cords could substitute the snap fit configuration disclosed by Vagedes, wherein the retention cords are easy to replace if broke.
Claim 16 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Vagedes in view of Maiman (US 6,378,910).
Regarding claim 16, Vagedes discloses a plate member, as previously discussed, but lacks teaching that the at least one opening comprises first and second openings positioned proximate opposite corners of the substantially diamond shaped plate member.  
Maiman teaches in Figs. 3-6 a plate member 12 that is substantially diamond shaped, and at least one opening 14, 26 comprising first and second openings 14, 26 positioned proximate opposite corners of the plate member 12 to receive fasteners to attach the plate member 12 to a wall 30.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the plate member disclosed by Vagedes to be diamond shape with first and second openings in its opposite corners for the reception of fasteners to fasten the plate member to the wall, as Maiman teaches, as an obvious change in shape to which the applicant hasn’t attributed criticality (MPEP 2144.04(IV)(B)).  Furthermore, the diamond shape can save material as opposed to the rectangular shape disclosed by Vagedes, because the diamond shape taught by Maiman only needs two opposing corners with holes 14, 26 for fastening the plate member 12 to the wall 30, while Vagedes discloses a rectangular plate member with four corners equidistant from the central fixture such that the plate member would require four fasteners to securely fasten the four corners of the plate member to the wall.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: 
regarding claim 12, each of the first and second plate members comprise an arcuate semi-tubular flange section positioned proximate the slot, the flange section having at least one opening formed therein for receiving a fastener through the opening and frictionally engage the pipe connected to the fixture; and  
regarding claim 17, first and second retaining members adapted for attachment to the first plate member and engagement with the first and second elongate cord members, a first fastener and a second fastener, wherein the first fastener is adapted to be positioned through the first retaining member and the first opening to attach the first retaining member to the first plate member, and the second fastener is adapted to be positioned through the second retaining member and the second opening to attach the second retaining member to the first plate member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753